     Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 1 of 48 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION



WAHL CLIPPER CORPORATION,
                                                       Civil Action No.
                      Plaintiff,
                                                       Judge:


                                                       JURY DEMANDED
MANSCAPED,LLC and MANSCAPED,
INC.,

                      Defendants.


                                        COMPLAINT


       Plaintiff Wahl Clipper Corporation ("Wahl" or "Plaintiff), by counsel, for its Complaint

against Defendants Manscaped, LLC and Manscaped, Inc. (collectively "Manscaped" or

"Defendants"), alleges as follows:


                                          PARTIES


1.     Plaintiff is a corporation organized under the laws of the State of Illinois with its
       principal place of business located at 2900 North Locust Street, Sterling, IL 61081.

2.     Upon information and belief. Defendant Manscaped, LLC is a limited liability company
       organized under the laws of the State of California with its principal place of business
       located at 235 N. Rios Ave., Solana Beach, CA 92075.


3.     Upon information and belief. Defendant Manscaped, Inc. is a corporation organized
       under the laws of the State of Delaware with its principal place of business located at

       9240 Trade Place, Suite 100, San Diego, CA 92126.
     Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 2 of 48 PageID #:1




                                JURISDICTION AND VENUE

4.    This action arises under the laws ofthe United States and under Illinois Law.

5.    This action is brought pursuant to Section 43(a) of the Lanham Act, 15 U.S.C. § 1114;

      Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); Section 1119 of the Lanham Act,

      15 U.S.C. § 1119; Illinois Statutory Law, 815 ILCS 505 and 815 ILCS 510/2; and the

      common law of unfair competition.

6.    This court has personal jurisdiction over the Defendants at least because, upon

      information and belief. Defendants operate the website www.manscaped.com through

      which Defendants market and sell the goods at issue throughout the United States,

      including this Judicial District in the State of Illinois, conduct business in this judicial

      District, market and sell goods in this judicial District, and otherwise direct its marketing,

      advertising, and business to customers and potential customers in this judicial District

      through the stream of commerce, and Defendants have caused harm in this judicial

      district.


7.    This court has jurisdiction over the subject matter of this case pursuant to 28 U.S.C.
      §§1331, 1338 and 15 U.S.C. § 1121 because the complaint states claims that arise under
      federal law and present federal questions. The court has supplemental jurisdiction over

      the pendent state law claims pursuant to 28 U.S.C. § 1367.

8.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) at least because the
      Defendants are doing business in this judicial district, and a substantial part of the events

       giving rise to the claims occurred in this district.
                                    BACKGROUND FACTS


Plaintiffs Business and Trademark
      Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 3 of 48 PageID #:1




9.     Plaintiff is a worldwide leader in the manufacture and sale of products for the retail

       consumer and professional beauty and barber markets, and for the last 100 years, Plaintiff

       has been manufacturing and selling hair clippers, trimmers, shavers, and related goods.

10.    For almost a decade. Plaintiff has used the MANSCAPER mark continuously in U.S.

       interstate commerce on and in connection with its clipper, trimmer, and/or shaver goods.

11.    Plaintiff also owns a valid federal trademark registration for MANSCAPER for use in

       connection with "electric hair clippers, electric hair trimmers and electric shavers"(Reg.

       No. 3,686,397). A copy of the federal trademark registration certificate for this mark is

       attached hereto as Exhibit A.

12.    Plaintiffs Federal Trademark Registration No. 3,686,397 for MANSCAPER is in full

       force and effect on the Principal Trademark Register and has become incontestable

       pursuant to 15 U.S.C. § 1065. As such. Plaintiffs trademark registration constitutes
       conclusive evidence ofthe validity and ownership ofthe MANSCAPER trademark.

13.    In addition to the MANSCAPER Registered Mark, due to Plaintiffs nationwide use and

       promotion of the MANSCAPER goods for almost a decade. Plaintiff possesses
       significant common law rights in the MANSCAPER Mark (Plaintiffs common law
       rights in MANSCAPER,together with the MANSCAPER Registered Mark, are referred
       to collectively as the"MANSCAPER Mark" or "Plaintiffs Mark").

14.    Products designed, manufactured, and/or sold by Plaintiff and bearing Plaintiffs
       MANSCAPER Mark have been advertised and sold throughout the United States and

        within the State of Illinois and this District.

15.     As a result of Plaintiffs excellent reputation, and through advertising, use, and sales for
        almost a decade. Plaintiffs MANSCAPER Mark has engendered a public recognition of.
      Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 4 of 48 PageID #:1




       and association with, Plaintiff as the source of products bearing Plaintiffs MANSCAPER

       Mark.


16.    Based on this public recognition and use in the United States, Plaintiff has developed

       extensive and valuable goodwill in its MANSCAPER Mark.

17.    The MANSCAPER Mark has become associated exclusively with Plaintiff in the minds

       of consumers.


Defendants' Infringement and Unfair Competition

18.    Upon information and belief, on January 23,2018 Defendant Mandscaped, Inc.

       incorporated in accordance with the laws of the State of Delaware, under the trade name

       MANSCAPED, INC. and began promoting and selling goods under the mark

       MANSCAPED.


19.    Upon information and belief, on March 2, 2018, Defendant Mandscaped, LLC

       incorporated in accordance with the laws of the State of California, under the trade name

       MANSCAPED, LLC and began promoting and selling goods under the mark

       MANSCAPED.


20.    Upon information and belief, in August 2017, nearly ten years after Plaintiff had obtained

       its trademark registration in the MANSCAPER Mark and began using the MANSCAPER

       Mark in interstate commerce for trimmer, clipper, and shaver goods. Defendants began

       using "MANSCAPED" and on September 25, 2018, registered the trademark
       MANSCAPED REFINING THE GENTLEMAN ("Infringing Marks") with the United

       States Patent & Trademark Office—Registration No. 5,569,524-in connection with the

       marketing and sale of various trimmer, shaver, and shaving related goods ("Defendants'

       Goods").
      Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 5 of 48 PageID #:1




21.    The Infringing Marks, specifically the dominant portions, are virtually identical in

       appearance, sound, and commercial impression to Plaintiffs MANSCAPER Mark

       differing only by a single letter at the end of each word.

22.    Defendants' domain name, www.manscaped.com, incorporates the Infringing Mark

       MANSCAPED, and its website displays the Infringing Marks to promote Defendants'

       Goods in the same market as Plaintiff. Representative examples of Defendants' use of the

       Infringing Marks on its website are attached as Exhibit B,

23.    Defendants' social media pages and handles also incorporate the Infringing Mark.

       Representative examples of Defendants' use of the Infringing Marks on Defendants'

       social media pages and handles are attached as Exhibit C.

24.    Defendants' physical goods also bear the Infringing Marks as shown in Exhibit D.

25.    Defendants' Goods are identical to the trimmer, clipper, and shaver goods offered under

       Plaintiffs MANSCAPER Mark.

26.    Defendants market and sell Defendants' Goods under its Infringing Marks in the same

       trade channels, and to identical consumers.

27.    Defendants have adopted and are making prominent use of the MANSCAPED Mark in a
       non-descriptive manner in connection with Defendants' Goods, directly contravening

       Plaintiffs stated objections and in violation ofPlaintiffs trademark rights.

28.    Defendants' use of the Infringing Marks, in interstate commerce, is likely to cause

       customer confusion with Plaintiffs established MANSCAPER Mark.

29.    Since learning of Defendants' use of the Infringing Marks and prior to commencement

       of this action. Plaintiff attempted to have Defendants voluntarily cease their illegal and

       infringing uses of its Marks..
      Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 6 of 48 PageID #:1




30.    On April 4, 2019, Plaintiff sent a letter to Defendants, via Certified Mail, notifying them

       of Plaintiffs superior exclusive nationwide rights in the MANSCAPER Mark and its

       concern that Defendants' use of the Infringing Marks is likely to cause consumer

       confusion. Exhibit E.


31.    In response, on April 6, 2019, Defendants, through counsel, replied to Plaintiff via return

       letter, refusing to comply with Plaintiffs demand to cease use of the Infringing Marks.

       Exhibit F.


32.    Notwithstanding Plaintiffs objections to the Infringing Marks, Defendants continue to

       use them as a designation of Defendants' goods, and this continues to create a likelihood

       of confusion.


33.    Defendants are using the Infringing Marks with actual knowledge of Plaintiffs trademark

       rights, and with an intention to capitalize on the reputation and goodwill of Plaintiff, to
       confuse and deceive consumers, and to unfairly compete with Plaintiff.

34.    Plaintiff has not authorized, licensed, or otherwise endorsed Defendants' use of its

       Infringing Marks.

35.    Defendants' use of the Infringing Marks in connection with its clipper, trimmer, and

       shaver related goods is likely to cause confusion, mistake, and deception among

       consumers, who are likely to believe that Defendants' Goods are associated or connected

       with, or approved or authorized by Plaintiff, or that Defendants' Goods originate from the
       same source as Plaintiffs Goods, when that is not the case.

36.    Defendants' unauthorized use of the Infringing Marks in the manner described above

       restricts Plaintiffs ability to control the nature and quality of the goods provided under
      Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 7 of 48 PageID #:1




       the MANSCAPER Marks, and places the valuable reputation and goodwill of Plaintiff in

       the hands of Defendants, over which Plaintiff has no control.

37.    All of the foregoing acts of Defendants have caused, and unless restrained by this Court,

       will continue to cause serious and irreparable injury and damage for which Plaintiff has

       no adequate remedy at law.

                                            COUNT I
          INFRINGEMENT OF FEDERALLY REGISTERED TRADEMARKS
                            (LANHAM ACT,15 U.S.C.§ 1114(1))

38.    Plaintiff realleges paragraphs 1-37 of this Complaint as though fully set forth herein.

39.    Defendants' promotion, advertising, provision, sale, and offering for sale of its goods

       under the Infringing Marks are likely to confuse, mislead, or deceive consumers, the

       public, and the trade as to the origin, source, sponsorship, or affiliation of said goods, and

       is intended and is likely to cause such parties to believe in error that the Defendants'

       Goods have been authorized, sponsored, approved, endorsed, or licensed by Plaintiff, or

       that Defendants are in some way related to or affiliated with Plaintiff.

40.    Defendants' activities, as described herein, constitute infringement of the MANSCAPER

       Registered Mark in violation of the Lanham Act, including, but not limited to, 15 U.S.C.
       §1114.

41.    Defendants' use of the Infringing Marks in the promotion, advertising, and sale of its

       goods has been and continues to be willful, deliberate, unfair, false, deceptive, and is
       intended to trade upon the goodwill and reputation of the MANSCAPER Registered
       Mark.


42.    Defendants' acts have damaged and will continue to damage Plaintiff.

43.    As a result ofthese wrongful acts, Plaintiff is entitled to injunctive relief prohibiting
      Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 8 of 48 PageID #:1




       Defendants from using the MANSCAPER Registered Mark, or any marks confusingly

       similar thereto, in accordance with 15U.S.C.§ 1116, and to recover all damages that

       Plaintiff has sustained and will sustain, and all gains, profits, and advantages obtained by

       Defendants as a result of its infringing acts in an amount not yet known, as well as the

       costs of this action, attomeys' fees and treble damages pursuant to 15 U.S.C. § 1117(a).

                                           COUNT II
                    COMMON LAW TRADEMARK INFRINGEMENT

44.    Plaintiff realleges paragraphs 1-43 ofthis Complaint as though fully set forth herein.

45.    Defendants' conduct complained of herein constitutes trademark infringement under the

       common law of the State of Illinois.

46.    Plaintiff used the MANSCAPER Marks in connection with its goods long before

       Defendants' first use ofthe Infringing Marks.

47.    Defendants' use of the Infringing Marks without authorization from Plaintiff in

       connection with its goods constitutes an infringement of Plaintiffs common law rights

       in the MANSCAPER Marks.


48.    Defendants' deceptive business practices, infringement, and unfair competition have
       been committed with the intent to cause confusion, to cause mistake, and to deceive.

49.    Defendants have unfairly competed with Plaintiff by the acts complained of, have done

       so intentionally, and have caused and, unless enjoined by this Court, will continue to
       cause irreparable harm, damage and injury to Plaintiff, which has no adequate remedy at
       law.



                                           COUNT III
                                   UNFAIR COMPETITION
                             (LANHAM ACT,15 U.S.C.§ 1125)
      Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 9 of 48 PageID #:1




50.    Plaintiff realleges paragraphs 1-49 of this Complaint as though fully set forth herein.

51.    Defendants' conduct complained of herein constitutes federal unfair competition, false

       designation of origin, and false advertising pursuant to 15 U.S.C. § 1125(a).

52.    Defendants' intentional and unlawful use in commerce of the Infringing Marks is likely

       to cause confusion, mistake, or deception as to origin, sponsorship, or approval of

       Defendants by Plaintiff and therefore constitutes false designation of origin and false

       advertising, in violation of 15 U.S.C. § 1125(a).

53.    As a direct and proximate result of Defendants' knowing, deliberate, and willful

       infringement of the MANSCAPER Marks, Plaintiff has suffered and will continue to

       suffer harm to its business, reputation, and goodwill.

54.    As a result of these wrongful acts. Plaintiff is entitled to injunctive relief prohibiting

       Defendants from using the MANSCAPER Marks, or any marks confusingly similar

       thereto, in accordance with 15 U.S.C. § 1116, and to recover all damages, that Plaintiff

       has sustained and will sustain, and all gains, profits, and advantages obtained by

       Defendants as a result of its infringing acts in an amount not yet known, as well as the

       costs of this action, attorneys' fees and treble damages pursuant to 15 U.S.C. § 1117(a),

       and an injunction ordering the destruction of all infringing articles pursuant to 15 U.S.C.

       §1118.


                                           COUNT IV
            DECEPTIVE TRADE PRACTICES VIOLATING THE ILLINOIS
                UNIFORM DECEPTIVE TRADE PRACTICES ACT

55.    Plaintiff realleges paragraphs 1-54 of this Complaint as though fully set forth herein.
56.    Defendants' conduct in using the Infringing Marks causes a likelihood of confusion or
        misunderstanding as to the sponsorship, approval, affiliation, or cormection of
      Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 10 of 48 PageID #:1




       Defendants' Goods, inasmuch as it gives rise to the incorrect belief that Defendant, or

       Defendants' Goods, have some connection to Plaintiff.

57.    This is in violation of the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS

       510/2.


58.     As a result of these wrongful acts. Plaintiff is entitled to injunctive relief prohibiting

       Defendants from using the Infringing Marks, and costs and attorney's fees based on

       Defendants' intentional conduct, in accordance with the Illinois Uniform Deceptive

       Trade Practices Act, 815 ILCS 510/3.

                                             COUNT V
             CANCELLATION OF DEFENDANTS' U.S. REG. NO.5,569,524

59.    Plaintiff realleges paragraphs 1-58 of this Complaint as though fully set forth herein.

60.     Defendant Manscaped, LLC obtained a registration of the MANSCAPED REFINING

        THE GENTLEMAN Mark under U.S. Registration No. 5,569,524, issued on September

        25,2018.

61.     Defendant's MANSCAPED REFINING THE GENTLEMAN Mark, when used in

        connection with the goods recited in Reg. No. 5,569,524 and in connection with electric

        trimmers, clippers, and shavers, so resembles Plaintiffs Mark, which was registered in

        the Patent and Trademark Office and previously used in the United States by Plaintiff

        and not abandoned, as to be likely to cause confusion, or to cause mistake, or to deceive

        in violation of Section 2(d) ofthe Lanham Act, 15 U.S.C. § 1052(d).

62.     Pursuant to Section 1119 of the Lanham Act, 15 U.S.C. § 1119, in any action involving

        a registered mark, the court may determine the right to registration and order the
        cancellation of a registration, in whole or in part.

63.     Defendant is not entitled to registration of the MANSCAPED REFINING THE
    Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 11 of 48 PageID #:1




       GENTLEMAN Mark, which infringes Plaintiffs MANSCAPER Mark and is likely to

       cause confusion, mistake, or deception, such that Reg. No, 5,569,524 should be ordered

       cancelled.


                                     PRAYER FOR RELIEF


      WHEREFORE,Plaintiff prays that the Court enter Judgment finding, concluding, and

declaring:

   A. That Defendants' use of the Infringing Marks constitutes trademark infringement under

       15 U.S.C. § 1114, false designation of origin under 15 U.S.C. § 1125(a), a violation of

       the Illinois Uniform Deceptive Trade Practices Act, and common law trademark

       infringement under Illinois law, and that Defendants have been unjustly enriched as a

       result of its infringement;

   B. That pursuant to Section 1119 of the Lanham Act, 15 U.S.C. § 1119, Defendants'
       Registration No. 5,569,524 be ordered cancelled.

   C. That Defendants and their owners, parent companies, subsidiary companies, related

       companies, successors, assigns, officers, directors, agents, employees and attorneys, and all
       persons or entities in active concert, participation, or privity with any of them, be
       preliminarily and permanently enjoined, pursuant to 15 U.S.C. §1116 and applicable state
       laws, from:

             1. Using Defendants' Infringing Marks, including all formative variations, or any

                other names, marks or slogans in connection with clippers, trimmers, shavers, and

                shaving related goods that are likely to cause confusion, mistake or deception
                with respect to Plaintiffs Mark;

             2. Operating under any domain name or social media accounts containing the
 Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 12 of 48 PageID #:1




          Infringing Marks or Plaintiffs Marks, including all formative variations, or any

          other names, marks or slogans;

      3. Doing any other act or thing likely to induce the mistaken belief that Defendants

          or Defendants' Goods are in any way affiliated, connected, or associated with

          Plaintiff or its goods, or doing any other act or thing likely to cause confusion

          with respect to the Plaintiffs Marks;

      4. Trading on the goodwill associated with the Plaintiffs Marks and passing off its

          goods as those of Plaintiff;

       5. Injuring Plaintiffs business reputation and the goodwill associated with the
          Plaintiffs Marks and from otherwise unfairly competing with Plaintiff in any

          manner whatsoever.


D. That, pursuant to 15 U.S.C. § 1118, Defendants be ordered to deliver up for destruction
   all materials, including but not limited to labels, packaging, brochures, advertisements,

   literature, promotions, displays, catalogs, and all other matter in the custody or under the
   control of Defendants bearing its Infringing Marks or any confusingly similar marks;

E. That Defendants be ordered to recall from all customers, vendors, sales people, and

   authorized agents all materials, including but not limited to, product packaging,
   brochures, advertisements, promotions, yard signs, decals, and all other matter bearing
   Defendants' Infringing Marks.

F. That Defendants be ordered to notify all customers, vendors, sales people, and authorized
    agents of this Judgment;

G. Surrender and transfer to Plaintiff all domain names and/or social media accounts

    containing the Infringing Marks or Plaintiffs Marks, including all formative variations.
 Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 13 of 48 PageID #:1




   or any other names, marks or slogans;

H. That, pursuant to 15 U.S.C. § 1116, Defendants be directed to file with this Court and to

   serve on Plaintiff, within thirty (30) days after entry of the injunction, a report in writing

   and under oath setting forth in detail the manner and form in which Defendants have

   complied with the injunction;

I. That Defendants be directed to provide a complete accounting to Plaintiff for any and all

   profits realized from the sale of services bearing Defendants' Infnnging Marks from

   inception through the date ofthe injunction;

J. That Plaintiff be awarded actual compensatory damages and punitive damages, including

   but not limited to. Defendants' profits and Plaintiffs damages, in an amount to be

   determined at trial;

K. That Defendants be ordered to pay treble damages pursuant to 15 U.S.C. § 1117 for its

   knowing, intentional, and willful violations of federal law;

L. That Plaintiff be awarded all reasonable attorneys' fees, costs and disbursements incurred

   by it as a result of this action, pursuant to 15 U.S.C. § 1117(a) and the Illinois Uniform
    Deceptive Trade Practices Act, 815 ILCS 510/3;

M. That Plaintiff be awarded any such other and further relief as this Court deems just and
    proper.
     Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 14 of 48 PageID #:1




                                          JURY DEMAND


        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by

jury on all issues triable of right by jury.



Dated: July 15,2019                                Respectfully submitted,

                                                   WAHL CLIPPER CORPORATION


                                                  /s/ Daniel P. Albers
                                                   Daniel P. Albers
                                                   Grant H. Peters
                                                   Monica J. Stover
                                                   BARNES & THORNBURG LLP
                                                   One North Wacker Drive, Suite 4400
                                                   Chicago, Illinois 60606
                                                   Telephone: 312-357-1313
                                                   Facsimile: 312-759-5649


                                                   Attorneys for the Plaintiff




DMS 14617453vl
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 15 of 48 PageID #:1




  \iy^                                                States? ^Patent antt tE^rabemarfe (Pffice              ^Cf



                                                      MANSCAPER


          Reg. No.3,686,397 WAUL CLIPPER CORPORATION ILLINOIS CORPORATION)
             Registered Sep. 22,2009 2900 NORTH LOCUST STREET
                                                     STERI.ING,IL 610810578

                              Int. Cl.; 8 FOR:ELECTRIC HAIR CLIPPERS,ELECTRIC HAIR TRIMMERS AND ELECTRIC SHAVERS,
                                                     IN CLASS 8(U.S. CLS.23,28 AND 44).

                         TRADEMARK pjrsT USE 7-6-2009;IN COMMERCE 7-6-2009.
          PRINCIPAL REGISTER
                                                     THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR
                                                     TICULAR FONT,STYLE,SIZE, OR COLOR.

                                                     SN 76-646,327,FILED 9-7-2005.

                                                     BRENDAN MCCAULEY,EXAMINING ATTORNEY




Uinxtur ofibe UnitcO Sum l'»cm sad J'radcmsk.Ofliw




                                                                  Exhibit A
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 16 of 48 PageID #:1




                                                                             13 Mntcaptd RfrfKt P»d
                                                                                 O     ff
                                                                                        )
                                                                                                              rAIHU'S DAY S^CUr   FHEESKEflTMVELUC-FREESH P(1NEiiil'.;!a>!C>ri;ii!w:i-;i
                                                                                                      WHEN MflNSCAPING, ALWAYS USE THE RIGHT TOOLS FOR THE
                                                                                                                                            JOB
                                                                                                                                      A PRECISE TBIM
                                                                                                                      PflllKRWNSCtPKREIUIESPHCSWlEICnEEREDIODlS WIOHrMSt
                                                                                                                     lUKsaennEiPEASfKUREii BiisoiHKraKiKi[nEn>ckicscou)on
                                                                                                                                                                              tMrUlt''TKMOi«ty
                                                                                                                               txniDii b
                                                                                                                            niEE SHED luva BAG•RK SHIPPIM niH PHKCI miUI2 3 mi.
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 17 of 48 PageID #:1




                                                                             MANSCAPEO                                                              PBunt          Hpunamjue
                                                                                                                                 A PRECISE TRIM
                                                                                                              PKKR UU6UFW REJURES F(fOStt EK'lUEUO IKHS KIT OUf HAS I
                                                                                                             lURS EEli'SniVE AREASPEW IT EUT BO'N HVGESE VO EUnVMCS OEUM IT
                                                                                                                                                                                    B*g»Y
                                                                                                                                                                              miiWN MOVER 2.0
                                                                                         TKE UWN MOWER
                                                                                                                    IN UMIfHIH
                                                                                    mtUfp ftaA*ai nN.{w^ ^
                                                                                                    FREE SHED TRIVEL UC•FREE SHIRMC ni>-'Kifci mim > n g)H>.
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 18 of 48 PageID #:1




                                                                                                   A SMOOTH,SAFE SHAVE
                                                                                                                      THE Plow
                                                                                                                      StFCimtFOI
                                                                                                                                              npin    ihh-ue
                                                                                           CLEANSE. MOISTURIZE. DEODORIZE
                                                                             FRHIOlini Ett. UVSUKO SlkUAE muns ARE RFIEED RITH Ullfil MREDCNTS19 SOSnC W
                                                                                      Sn M TOUR tElST ELUTF PARIS AMO KLP PRETEXT rlCMMb AttWDTITDX
                                                                                                         i
                                                                                                                             FREESHEOmVEL BIO-FREE SHIP(1(l6«iiHPiiiFKrpicue[?sil«Uit.
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 19 of 48 PageID #:1




                                                                             MAHSCAPEO                                                                  PKWcis           RiPiiKsxnm                     »■   'fe'
                                                                                                                   CLEANSE. MOISTURIZE. DEODORIZE
                                                                                                    IMMDCIIOEKlUUStlPEOSlllCIl^ FftXUCIS UFriflSiOttimUllfyUnCliEaEliiSIO SOOItfllC
                                                                                                              SKIN ON VOUR UOSI KlUIt RlRrS UD HELP PilCVENl IICKM UD IRRlTitTON
                                                                                             CROP
                                                                                      CLEANSER

                                                                                                                                                                                      APRESERVER
                                                                                         CROP CLEANSER                                 CROP REVIVER                                    CROP PRESERVER
                                                                                 KlilOIIEIK Htm i MDI ■!»                       Sltlllll I HTUtllll llltl                          uii-tiipiu Mil iiinmi
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 20 of 48 PageID #:1




                   rAlHER'SDri'SPiCUL     FREE SHEOIMVEL BM•FREE SHimtlG(in 'liiltl PKii'.i ? i DtilEi!.


       MANSCAPED                                                  raiBCIS        RIPUIUPIUS




                                                    rOiLEiiir           -A$39,99VALUE
                   WITH THE PURCHASE Of OUR PERFECT PACKAGE 20 A PREMIUM GUAIITY BAG TO HANDILY
                          STORE ALL YOUR MANSCAPED PRODUCTS BHWEEN GRODMING SESSIONS




                                                                                  THE PERFECT PACKAGE 2.0
        M4
                                                                                  + PEAK HYGIENE PLAN,._^
                                                                                                                      -iL,-—-N \
                                                                                  $79.99 ■»***#                   I
                                                                                  $74.99 iLi2,-.sini

        I
                                                                                  «Hl''CEUOES
        i                                                                         • TMELinUNRIRJ              r

                                                                                  • mwi
                                                                                  ' CSVRMSRVEB,*-t*r4'-iH riMiii-rfl
                                                                                  • CRCfUVIVE*.-,:-,-!,.^-*
                                                                                  • uuieiui                   -i-«

       LI
                                                                                   frUr.-iU
                                                                                  ' THESltD     4             >.•



                                                                                        ADO TO CAflT
                                                                                                             FREE SHED TRAVEL BAG•FREE SHIFTING huh !>[iiFia picuei ? a I'Stn.
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 21 of 48 PageID #:1




                                                                                                    WHY SHOULD YOU MANSCAPE?
                                                                                  HYGIENE              APPEARANCE                      ATTRACTIVENESS                            CONFIOENCE
                                                                                                    PREVENT MANSCAPING ACCIDENTS NOW
                                                                                                                    0ETMANSEAPED
                                                                                                                                                                                              8t3
                                                                             MANSCAPED      B MiH                   watunTiHEiUBilratuaieomTiealnNitCTHQun
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 22 of 48 PageID #:1




                                                                                         FACER'S DAY SPECIAL   FREE SHED TRAVEL BAC - FREE SHIPPING huh                    2 a mn.
                                                                             MANSCAPED                                                 PRODUCTS           REPlFieSHPUUIS
                                                                                                                                            THE LAWN MOWER 2.0
                                                                                                                                            ELECTRIC TRIMMER
                                                                                                                                            ***** (loni
                                                                                                                                            IHinRTKBOX:
                                                                                                                                                  :s
                                                                                                                                                    TRIMMER *PEAK HYGIENE PLAN       M9.99
                                                                                    //! / a Hi                      ^
                                                                                                                                                    SINGLE TRIMMER                   "59.99
                                                                                                                                                                                       \   ♦
                                                                                                                                                                       Gi/ASAH???
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 23 of 48 PageID #:1




                                                                               ■   C   i https://www.manscaped.com/prodiicls/the-plow-manscapir»g?variant=32089503374
                                                                             Apps C7 (3oogle Q Bing      Barnes & Thornburg   i> Imported Q USPTO ^ Trademark Status &... Q Trademarks Home Q TMEP 0 TIP SP 0-200UL BUl.. 0 T)P0-2OOUL NATUft..   ID Manual
                                                                                                                                  FATHER'S DAY SPECIAL          FREE SHED TRAVEL BAG + FREE SHIPPING with I'CRitci package 2.0 oiimn.
                                                                                                                          / gr*
                                                                                                                         -•> ■ f
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 24 of 48 PageID #:1




                                                                                                FREE SHED TRAVEL BAG•FREE SHIPPING              phmci pauac! ? J jaiha.
                                                                             MANSCAPED                                 mOBCrs                  KPUKSHPIAKS                                     aan ^
                                                                                                                            BLADE REFILL 10X
                                                                                                                            lO-PACK REPLACEMENT BLADES FOR THE PLOW
                                                                                                                           ***** mi
                                                                                                                                 fcjvT».          "h« ».C'. '.v's It 'c-s;,' t,, F»hik',-»iu       arek«cp(Pit
                                                                                                                             V* MTer*                                        thti pMk orf SO taLMe wtH kMp
                                                                                                                             g             1 9ci.b^      ^»<P r>4             O^lKTVjIF,
                                                                                                                                 • i- t                     ^      « ^teM>
                                                                                                                  1
                                                                                                                              '
                                                                                                                              • •.« >**                   riov iP'A**
                                                                                                                                 ■ REPlBIH'VV-f?^^})                                           "4.49
                                                                                                                                                                                           t,5E5H:r.= ,:i
                                                                                                                              CKmm ddi.iry Frequtncy:
                                                                                                                                 ».«r,
                                                                                                                                           QNE-TIIEMCMS                                            "5.99
                                                                                                                                            |
                                                                                                                                            ADD TQ CART                                        -     1     +
                                                                                         MAXIMUM PERFORMANCE BLADES
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 25 of 48 PageID #:1




            [TTather's day special   FREE SHED TRAVEL BAC•FREE SHIPPING WIIH PERFECT PACM6E 20 DROER.


MAHSCAPED                                                     PRODUCTS             REPIiNISH PLANS                                  SlOli




                     THE COMPLETE MANSCAPING KIT
                         FOR SPECTACULAR RESULTS

                                                                   THE PERFECT PACKAGE 2.0
                                                                                                                                \        v..
                                                                  ** ★ * ★ pi)                                                            -
                                                                 'hi* ^TKT                  i\}* tc.'e'a                 iiicmti to
                                                                   r>««^ fop tH«                   ^       tr«« iTijbC.KBy«

                                                                     S'     ^tooU. un<Qv>« Fomvutdtivn,«ne *cc«i^v             •Aimc^ AAti
                                                                                            rovitTf!#




                                                                   fHLEGIFT
                                                                  • THE SHED            «


                                                                   GtDiF CVTIOVS



                                                                         ■ PERFECTPACKAGE2.0*                                         874.99
                                                                               PEAK HYGIENEPUW
                                                                                                                              FR:


                                                                         »S7i.«>to0Br




            i 4                  Ll                                           PERFECT PACKAGE 2.0                                        879.99



                                                                              |
                                                                              ADD TO CART                                            -        1   +
                                                                                         FATHER'S DAV SPECIAL   FREE SHED TRAVEL BAG   FREE SHIPPING with perfect package 2.0 order.
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 26 of 48 PageID #:1




                                                                             MANSCAPED                                                   PRODUCTS                REPliNtSHPLANS                                         SIGH IN
                                                                                                                                              THE NUTS & BOLTS 2.0 SET
                                                                                                                                              itirititit (in
                                                                                                                                              Th<&       cav^(he bere eis&fiti»ls when i( comei to b«(ow the waist
                                                                                                                                              manscaoing needs II features        rniist-have fMectston-engineered electric
                                                                                                                                              tnmmef. our uniquely fotmulated ball deodorant & moislurwer. and the very
                                                                                                                                              h.ar'dy groor^ning mat for a simple,effective sr»d mess-free n\af>sC3ptng
                                                                                                                                              loutine
                                                                                             GET
                                                                                                                                              ORDER OPTIOhS:
                                                                                                                                                    ■ THE NUTS 8BOLTS 2.0*                                                 "54.99
                                                                                                                                                                                                                             iS9l'.-•li.c!
                                                                                                                                                            PEAK HYGIENE PUN
                                                                                                                                                                                                                  FREE SHIPPING
                                                                                                                                                   •S54.99 today
                                                                                                                                                    - *Sli-S5 -wisit-r-t-t s:»:e 'sfiiti !o> the va-*" liio'/er 2.0 tnmme.- ertryi months
                                                                                                                                                    shE- 'jn                  CA'.CE- i!,''T'V.£
                                                                                                                                                            THE NUTS&BQLTS 2.0                                             "69.99
                                                                                                                                                                                                                             '$S-S
                                                                                         S|* ft                                                                  ADD TO CART                                                      1          +
                                                                                                                                              .«     30 DAV MONEY-BACK GUARANTEE
       Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 27 of 48 PageID #:1




                      [• FATHER'S DAY SPECIAL          FREE SHED TRAVEL BAC « FREE SHIPPING nith perfect pacuge 2 0 order.


       MANSCAPED                                                                        PRODUCTS             REPLinSH PEAKS                       S16KIK   "W



                                              MANSCAPED COMMERCIALS


                                   Share ojf v Geos »vtn fr.eoos ana farriy on Joca' Ttd a ro'eo Marscaoeo go '•'I'a '■




                                                                                                                JF'C




            f      G* Q                                   f # G* Q                                                        f   G* 0




            f sr G* 0                                     f # G* 0                                                        f # G* 0




                                                                                                                   m IS2.0
                                                                                                                    AW***     P n«!;iii •ij.xit




ip-1                                           SHARE;                                                                     f    G* 0
                                                                             B oj n Mansuped - Home|Fa X
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 28 of 48 PageID #:1




                                                                                       O    (n)   :I •'    www.facebook.cofn
                                                                                                                               facebook
                                                                                                                                                                                                                 f   *
                                                                                                                               ManscapedO
                                                                                                                               HofT10
                                                                                                                               Vklaoi
                                                                                                                                                                                                                        MaracapM
                                                                                                                               PIMM
                                                                                                                                                                                                                       Proouct S«r/lc<
                                                                                                                               ABOtt
                                                                                                                               CemnuMir
                                                                                                                                                                             IKl »)•«•           llwSM
                                                                                                                                                                                                 s]eM
                                                                                                                                                                                                                        M3n:cap«il. inc.
                                                                                                                                                                                                                        Menecapee e crodud knewu creeled
                                                                                                                                                     PMta
                                                                                                                                                                                                                        speciecaty iw a man e rHtncticegrocmrig
                                                                                                                                                                                                                        neees Feehojig
                                                                                                                                                            'ilan*ej(i«d
                                                                                                                                                                                                                        See Mere
                                                                                                                                                      Ooni gtt uugM ttaig het[nOy prtc rant lo tnm iraii hMg«'
                                                                                                                                                                                                                       Cormwriiy
                                                                                                                                                      Gel tw rightIM toi thejce me Lorn Monier 2 C
                                                                                                                                                      OManscjpaO con                                                    *    SiiiiMeeitiMra
                                                                                                                                                        See More
                                                                                                                                                                                                                                !4( eeoM 4naa> me
                                                                                                                                                                                                     MAKSCAPED          ABMII
                                                                                                                                                                                                                       $ ixre manftcioee seei
                                                                                                                                                                                                                         I   ^ree./c*$«r««e
                                                                                                                                                                           Se* more of Manscaped on Facebook
                                                                                                                                                                                                          Create New AccounI
                                                                                                                                        CXniUll L/
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 29 of 48 PageID #:1




                                                                     I


     tl I




                                           ©

                                                          5 3

                                                 IH
                                                 til
                                          o



                                                                I
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 30 of 48 PageID #:1




                              Q » «
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 31 of 48 PageID #:1




                                    ooooooooe^



                                                                         c   t

                                                                         E> I
                                                                             I
                                                                         - i
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 32 of 48 PageID #:1




                            Exhibit D
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 33 of 48 PageID #:1




                                               HYPER-HYGIENIC™



                                          ir 6,000 RPM MOTOR


                                               RECHARGEABLE/USB


                                               60 MIN USAGE
                                               ON EACH FULL CHARGE


                                        ^ 100% WATERPROOF
                                               SUPERQUIET/
                                               LOW VIBRATION


                                               UNIQUELY DESIGNED FOR
                                               THOSE'HARD-TO-REACH'
                                               AND SENSITIVE AREAS
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 34 of 48 PageID #:1




                                 KaruMi
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 35 of 48 PageID #:1




                                                 MtCNUDUM



                                                            ':'\-)\-V'..'   '
                                  ; - ?■ ' •
                                  ■ . ; *;   .

                        ..i! .:■•••-;
     Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 36 of 48 PageID #:1


BARNES & THORNBURG LLP
http://www.btlaw.com                                                         One North Wacker Drive
                                                                             Suite 4400
                                                                             Chicago, IL 60606-2809

                                                                             Switchboard: (312)357-1313
                                                                             Fax: (312)759-5646
                                                                             Direct Dial: (312)214-8332
Daniel P. Albers                                                             E-mail: dalbers@btlaw.com

                                                                               April 4,2019
Via Email and Certified Mail Return Receipt
Requested:(legal@manscaped.com &
steve@manscaped.com)

Mr. King, CEO
Manscaped LLC
9240 Trade PL, Suite 100
San Diego, CA 92126

          Re:          Manscaped, LLC's trademark registration for MANSCAPED REFINING THE
                       GENTLEMAN and infringing use of MANSCAPED
                       Reg. No. 5,569,524, Class 003
                       Our File No. 50784-293512


Dear Mr. King:

We are counsel for Wahl Clipper Corporation ("Wahl") in connection with the protection and
enforcement ofits intellectual property rights,including its trademarks. As you should know,Wahl
is the owner ofthe following federal trademark registration:

    • MANSCAPER — U.S. Registration No. 3,686,397, registered 09-22-2009,for electric hair
      clippers, electric hair trimmers and electric shavers in Class 8
      (the "MANSCAPER Registration").

Moreover, Wahl's common law rights and use of the MANSCAPER Mark in connection with
clippers, trimmers, and shavers related goods dates back to at least as early as July 2009.

Pursuant to 15 U.S.C. § 1072, Wahl's trademark registration constitutes constructive notice
throughout the United States of its claim of ownership of the registered mark and, pursuant to 15
U.S.C.§ 1057(b),constitutes primafacie evidence ofthe validity ofthe registered mark. A copy of
Wahl's federal trademark record is available via the United States Patent and Trademark Office
website. You likely found Wahl's MANSCAPER Registration when conducting your preliminary
trademark search before filing your trademark application, and therefore you have been aware ofthe
risk associated with this matter for some time.

It has come to Wahl's attention that Manscaped,LLC("Manscaped")recently registered the mark
MANSCAPED REFINING THE GENTLEMAN,U.S. Registration No.5,569,524,for After-shave;
After-shave balms; After-shave creams; After-shave emulsions; After-shave lotions; Aftershave
preparations;Anti-aging moisturizer; Cosmeticpreparations;Exfoliant creams;Facial moisturizer
with SPF; Moisturizing body lotions; Non-medicated skin care preparations; Pre-shaving



                                            Exhibit E
   Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 37 of 48 PageID #:1

April 4,2019
Page 2



preparations; Shaving balm;Shaving cream;Shaving lotions; Shaving soap; Shaving spritz in the
nature ofa moisturizing solution for shaving; Shaving preparations; Skin toners in Class 3 (the
"Manscaped Mark"). See attached Exhibit A.

Our investigation has also revealed that beyond the above shaver related goods, Manscaped uses the
Manscaped Mark and MANSCAPED in connection with electric hair trimmer and shaving related
goods. See https://www.manscaped.com and screenshots from Manscaped's website below:
                                     FREE SHED TRAVEL BA6 * FREE SHIPPING >iih pctrict pumee 2 o ebder.


      MANSCAPED                                                MODUnS          REPtENrSIPLAIIS




      u|                                                                        This Perfect Package Kit covers the essentials when
                                                                                It conies to manscaping needs lot the modem man.
                                                                                II le.iiutes the must-have Manscaped precision-
                                                                                engineered tools, uruque formulations, and
                                                                                accessories for a simple and effective manscaping
                       man:                                                     routine.



                                                                                KIT ISCLUDES-

                                                                                • THEIAVNUDWER2.0 ,e~:t—«•
                                                                                • THE PIDI       -s-

                                                                                • CROPPRESERVER            :«I aeooaiv.

                                                                                • CROP REVIVER
                                                                              'UA6IC MAT -'


      n^
                                                                                  THE SHED


  C    • finix'nwn* mar«cai>ed.c                                                                                             ft   <



                                   FREE SHED TRAVEL BAG * FREE SHIPPING ■mi cFBfici fuiAtt 2 d orhb.



                                                                  THE LAWN MOWER 2.0
                                                                  ELECTRIC TRIMMER
                                                                  * ft * * * :.T.-                                   .   .




                                                                  WUrSMTHEBOX:




                                                                          TRIMMER^PEAKKYBIENEPLAN                   ^49.99
    Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 38 of 48 PageID #:1

April 4, 2019
Page 3


C    A h:tps 'www.manscaped-COin/i).njP';/qitt/''atm_':oiirfe' A.fWct'i'Aiifi! . ,imp.iu|ir M.in'.r.ipp-ri-S [t!afid,AI[)h,) IRtckIk) ( |0K''Qjivi9l kfiRDrvVRlKA<^0
 G '"ri'; [3 "            "nn'.       rri;',.';.    -I'-'rvfC ^            @          'A                                  ■•(vi'-'v   "l ■•.ttr        "IT-- '-iKJ, tSL'L     ^

                                     SHARK TANK SPECIAL                 FREE SHED TRAVEL BAG + FREE SHIPPING wiih perfeci package 2 o order.


                                                                       A SMOOTH, SAFE SHAVE


                                                                                                  THE PLOW
                                                                                                  SAFETY RA20R

                                                                                                  ■. ii.-i' ilK       to sh,iv.- .iiiv .in'.i .111(1 jjerfeuty woigfiiedfor
                                                                                                  .--ftoitivs',      sAtP list'. Ihis pfpiiiium salptv'azof helps
                                                                                                  prf.veiu skin irritation anrl tuxii biitiips. {Vsip.nod torm
                                                                                                  hull at skin level, itsliuilt in giiai'l aritl sin^'.le olati':
                                                                                                  minimize lugging, uultiiig, nn k'.. .im: i u-


                                                                                                                                               nCPLOW      UlLThBlADE

                                                                                                              foiCoaiseaiHJi-utis H.ii'           v'                X

                                                                                                                  Ptevents Ha/oi (lump-,          s/                X

                                                                                                                   Avoids lugs ,iiu1 Pulls                          X

                                                                                                          .1 .imr.'.oiKined ll't r-i'.v u-.'      v/                X




The Manscaped Mark is highly similar in appearance and sound and the word MANSCAPED is
essentially identical in all respects, including commercial impression, to Wahl's MANSCAPER
Registration. The additional language in Manscaped's Manscaped Mark fails to distinguish the mark
from Wahl's MANSCAPER Registration. In fact, the Manscaped Mark has a virtually identical
dominant portion of Wahl's Registration—^that is, the beginning term MANSCAPED, which renders
the mark highly similar in sound and appearance. This also conveys a nearly identical commercial
impression as Wahl's MANSCAPER, particularly when considered in connection with the identical
trimmers and overlapping shaving related goods, which are marketed and sold through identical
charmels of trade. Wahl has extensive worldwide sales through traditional bricks-and-mortar stores,
as well as online.

As you may know, the test for trademark infringement is whether confusion is likely in the minds of
the relevant consumers. Manscaped's use of its mark in connection with the identical goods is
highly likely to cause confusion as to a sponsorship or affiliation of Manscaped's business by or with
Wahl's business and products, thus constituting trademark infringement. In order to protect Wahl's
trademark rights, we must insist that Manscaped cease using MANSCAPED, The Manscaped Mark,
and any confusingly similar variations thereof, in connection with goods and services similar or
identical to those protected by Wahl under its aforementioned MANSCAPER Registration.

Wahl's preference is to resolve this matter amicably. As such, we ask that Manscaped acknowledge
its understanding of Wahl's trademark rights and demonstrate this by agreeing to the following
requests:
    Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 39 of 48 PageID #:1

April 4, 2019
Page 4


    1. Immediately file an express abandonment of the U.S. registration for MANSCAPED
       REFINING THE GENTLEMAN (Reg. No. 5569524);

   2. Send us verification ofthe abandonment;

   3. Agree to not file any applications including "MANSCAPED","MANSCAPED REFINING
      THE GENTLEMAN"or any mark that is likely to cause confusion with Wahl's Registration;

   4. Cease all uses of"MANSCAPED","MANSCAPED REFINING THE GENTLEMAN"and
      any similar variations, in all forms and all media;

   5. Agree to reimburse Wahl for its attorney's fees in connection with having to enforce its
      Registration due to the willful infringement of Wahl's MANSCAPER Registration; and

   6. Deplete or destroy all materials using this mark or any confusingly similar mark within three
      (3) months, and provide written confirmation of the same once all materials have been
      depleted or destroyed.


We ask that you provide us with written confirmation, no later than April 8,2019,of Manscaped's
agreement to the above,including immediately ceasing use ofthe MANSCAPED REFINING THE
GENTLEMAN Mark, MANSCAPED,and any variations thereof as described above.

We look forward to working with you to amicably resolve this issue, however, Wahl cannot
indefinitely tolerate infringement of its trademarks and it reserves all rights to take legal steps in
response to your improper use ofits marks,including,but not limited to,pursuing cancellation ofthe
MANSCAPED REFINING THE GENTLEMAN registration and an infringement action, if
necessary.


We look forward to hearing from you before the aforementioned April 8,2019 date. The requests
contained in this letter are without prejudice to any action or demand which may be made on behalf
of Wahl in the event that further action is required to address this matter.

                                                      Very Truly Yours,

                                                      BARNES & THORNBURG LLP




                                                      Daniel P. Albers
                                                                         /djJ^
DPA/mjs
cc:   Wahl Clipper Corporation
         Monica J. Stover
         Grant H. Peters

         DMS 14304522VI
      Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 40 of 48 PageID #:1




                       mnitzh



                              MANSCAPED REFINING THE
                                   GENTLEMAN



Reg. No.5,569,524                 MANSCAPED LLC (CALIFORNIA LIMITED LIABILITY COMPANY)
                                  235 N. Rios Ave.

Registered Sep. 25,2018           Solana Beach, CALIFORNIA 92075

                                  CLASS 3: After-shave; After-shave balms; After-shave creams; After-shave emulsions;
Int. Cl.: 3                       After-shave lotions; Aftershave preparations; Anti-aging moisturizer; Cosmetic preparations;
                                  Exfoliant creams; Facial moisturizer with SPF; Moisturizing body lotions; Non-medicated
Trademark                         skin care preparations; Pre-shaving preparations; Shaving balm; Shaving cream; Shaving
                                  lotions; Shaving soap; Shaving spritz in the nature of a moisturizing solution for shaving;
Principal Register                Shaving preparations; Skin toners

                                  FIRST USE 8-1-2017; IN COMMERCE 8-1-2017

                                  THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                                  PARTICULAR FONT STYLE,SIZE OR COLOR

                                  No claim is made to the exclusive right to use the following apart from the mark as shown:
                                  "MANSCAPED"


                                  SER. NO. 87-786,295, FILED 02-06-2018




          i?VT0FC02,




   Director ofthe United States
   Patent and Trademark Office
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 41 of 48 PageID #:1




     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

   WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
                DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements In the First Ten Years*
What and When to File:


   • First Filing Deadline: You must file a Declaration of Use(or Excusable Nonuse) between the 5th and 6th
      years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
      registration will continue in force for the remainder of the ten-year period, calculated from the registration
      date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.


   • Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
      for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:


   • You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and lOth-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment ofan additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office(USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will he sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                           Page: 2 of2/ RN # 5569524
2. Aftlde Number                                                  COMPLETE THIS SECTION ON DELIVERY

                                                         A. Received by(Please Print dearly)            I B. Date of Delivery


                                                         C. Signature



        7nt                             L^7D i7ta        xPjJ.
3. Service Type CEFniRED MAIL™

.4. Restricted D'elivety? fSrtra Fee^      I I Yes

 N'^aas:;apfed LLZ
 9,240 Trade PL, Suite 100
 San Dicr-TO, Cm 92126
 US
                                                                        iiiiifiiiiiiiiiiiiiaiii Hill Kill
                                                                                    CERrOO0i89O41




PS Form 3811, January 2005                   Domestic Return Receipt
                                                                                                                                Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 42 of 48 PageID #:1
Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 43 of 48 PageID #:1




   UNITED STATES POSTAL SERVICE®                                             Hrst Class Mall®
                                                                             US Postage Paid
                                                                             Permit No.G-10
   PRINT YOUR NAME,ADDRESS AND ZIP CODP BELOW




                 liliilliliiilililliiiiilliiilililliililiiiliilliiiliiilll
                 BARNES & THORNBURG LLP
                 SUITE 1000
                 171 MONROE AVE NW
                 GRAND RAPIDS Ml 49503-2694
            Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 44 of 48 PageID #:1


                              Law Offices Of Darren J. Quinn
                                                  ATTORNEYS


                                                                                          12702 Via Cortina,Suite 105
Darren J. Quinn                                                                          Del Mar,California 92014
e-mail: dq@dqlaw.com                                                                        Telephone(858)509-9401
                                                                                              Facsimile(858)509-9411
                                                   April 5, 2019

        VIA EMAIL
       Daniel P. Albers
       BARNES & THORNBURG LLP
       One North Wacker Drive, Suite 4400
       Chicago,IL 60606-2809

                Re:            Manscaped, LLC's trademark registration for MANSCAPED REFINING
                               THE GENTLEMAN


       Dear Mr. Albers:


                This letter responds to your letter dated April 4,2019 to Manscaped, LLC("Manscaped")
       regarding its registered trademark MANSCAPED REFINING THE GENTLEMAN,U.S.
       Registration No. 5,569,524. Manscaped's registration states, in part:"No claim is made to the
       exclusive right to use the following apart from the mark as shown:'MANSCAPED'"

               You state that your client Wahl Clipper Corporation ("Wahl")owns the registered
       trademark MANSCAPER for electric hair clippers, electric hair trimmers and electric shavers in
       Class 8, U.S. Registration No. 3,686,397 and that it is presumed to be valid. Assuming the
       validity of your client's MANSCAPER trademark, your letter requests that my client:

                1. Immediately file an express abandonment of the U.S. registration for MANSCAPED
                REFINING THE GENTLEMAN (Reg. No. 5569524);
                2. Send us verification of the abandonment;
                3. Agree to not file any applications including "MANSCAPED","MANSCAPED
                REFINING THE GENTLEMAN" or any mark that is likely to cause confusion with
                Wahl's Registration;
               4. Cease all uses of"MANSCAPED","MANSCAPED REFINING THE
                GENTLEMAN" and any similar variations, in all forms and all media;
                5. Agree to reimburse Wahl for its attorney's fees in connection with having to enforce its
                Registration due to the willful infringement of Wahl's MANSCAPER Registration; and
                6. Deplete or destroy all materials using this mark or any confiisingly similar mark within
                three(3) months, and provide written confirmation of the same once all materials have
                been depleted or destroyed.

              Respectfully, my client declines your requests because it is clear that Wahl's
       MANSCAPER mark is clearly "generic" and subject to cancellation under 15 U.S.C.S. §1064(3)
       because MANSCAPER has "become[] the generic name for the goods or services, or a portion
       thereof, for which it is registered."




                                              Exhibit F
    Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 45 of 48 PageID #:1




Page 2

         The Trademark Office has repeatedly denied registration for MANSCAPE or
MANSCAPES on the ground that those words are the generic or descriptive name for the goods
or services. For instance, the Trademark Office refused registration of MANSCAPES (Serial
No. 86393983)on the ground the claimed mark was descriptive and generic:

                The term MANSCAPE refers to the action or service ofremoving excess
         body hair via waxing, shaving, or plucking. The examining attorney refers to
         the attached dictionary definition and printouts ofthird party articles and
         webpages showing the significance ofthe term Manscape. See attached. The
         applicant is providing waxing and grooming services to remove hair from men, or
         manscaping services.

                Since MANSCAPE is a descriptive term ofart in the relevant industry,
         the term is merely descriptive within the meaning of Section 2(e)(1) of the
         Trademark Act because the avera^ prospective purchaser ofthe service, when
         encountering the mark in connection with the services, would immediately
         perceive a feature ofthe services. In re Omaha National Corporation 2 USPQ2d
         1859(Fed. Cir. 1987).

               In addition to being merely descriptive, the applied-for mark may be
       generic in connection with the identified services and, therefore, incapable of
       functioning as a source-identifierfor applicant's services. In re The Am. Acad.
        ofFacial Plastic & Reconstructive Surgery,64 USPQ2d 1748(TTAB 2002); In
        re A La Vieille Russie, Inc.,60 USPQ2d 1895(TTAB 2001); see TMEP
        §§1209.01(c) et seq., 1209.02(a). Under these circumstances, neither an
        amendment to proceed under Trademark Act Section 2(f) nor an amendment to
        the Supplemental Register can be recommended. See TMEP §1209.01(c).

               For the foregoing reasons the wording ofthe mark merely describes a
       feature or characteristic ofthe goods and/or services being offered.
        Accordingly, registration is refused under Section 2(e)(1) of the Act.

(Emphasis added). Similarly, the Trademark Office also refused registration of the mark
MANSCAPE (Serial No. 86534628)for similar reasons:

                In this case, the mark wording identifies a purpose or use ofthe
         identified goods, namely, to remove and/or trim body hair on a male. (See
         attached dictionary entry from www.wordnik.com, as well as attached web page
         screen captures from www.howcast.com,http://manpacks.com, www.whdh.com,
         and http://enlightenme.com. See also attached news excerpts from
         www.lexis.com in which the term is used descriptively.)

(Emphasis added). Likewise, the Trademark Office refused registration for MANSCAPE (Serial
No. 85907759):
    Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 46 of 48 PageID #:1




Page 3

                 Here,the applicant seeks to register the mark MANSCAPE for
         "non-medicated men's grooming products, namely, shampoos, conditioners, hair
         styling gel, body wash, shaving foam, after-shave gel and lotion, body spray."
         Please see the attached dictionary definitions ofthe term "manscape^"("to
         remove(unwanted body hair other than scalp hair) by waxing,shaving, etc,,"
         Dictionary,com; "the removal or trimming ofhair on a man *s bodyfor cosmetic
         effect," Oxford Dictionary Online); as well as the online usage examples
         showing the term used in news articles and blog discussions. This evidence
         demonstrates that the relevant consumer would immediately understandfrom
         the mark the intended use ofthe applicant's men's grooming products.
         Therefore, the mark is descriptive of the goods, and registration is refused under
         Trademark Act §2(e)(l).

(Emphasis added). Further, the Trademark Office refused registration for MANSCAPES (Serial
No. 85597890)for similar reasons:

                 The applied-for mark is "MANSCAPES"for Cosmetics. The wording
         "manscapes"is commonly used to denote hair removalfor men. See the
         attached printout from http://www.urbandictionary.com. Accordingly, the
         applied-for mark immediately conveys the idea that applicant's goods arefor
         use with hair removal. In fact, applicant's identification of goods for "cosmetics"
         is broadly identified to encompass cosmetics for hair removal. For this reason, the
         applied-for mark merely describes a presumed function and purpose of applicant's
         goods.

                In order to demonstrate that the term "MANSCAPES"is commonly
         used to describe hair removal, the examining attorney has attached internet
         evidencefrom thefollowing web pages:
         http://thegloss.com/beauty/3-reasons-your-man-should-manscape/;
         http://www.askmen.com and
         http://earlystart.blogs.cnn.eom/2012/05/17/morgan-spurlock-looks-at-the-pressure
         -for-men-to-look-good-in-new-documentary-mansome/. See also the attached web
         pages from
         http://www.ulta.eom/ulta/browse/category.jsp?categoryId=cat110012&brandld=2
         5300;
         http://www.ewg.org/skindeep/product/100832/Parissa_Tea_Tree_Wax_Strips_Fo
         r_Men/ and
         http://www.pakcosmetics.com/brand/Veet/Veet/Veet-for-Men-Hair-Removal-Wa
         -Strips.html demonstrating that cosmetics are commonly used for hair removal.

                Based on the attached internet evidence and applicant's identification of
         goods, the applied-for mark "MANSCAPES"merely describes a purpose and
         use ofapplicant's goods. For this reason, registration is refused under Section
         2(e)(1) of the Trademark Act.

(Emphasis added).
   Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 47 of 48 PageID #:1




Page 4

         I supplement the Trademark Office's long list of dictionary definitions of"manscape" or
"manscaping" with the following:

         Definition of manscaping:

         the trimming or shaving of a man's body hair so as to enhance his appearance

https://www.merriam-webstcr.eom/dictionarv/manscape#hl

         manscape


         to remove or cut a man's body hair in order to improve his appearance

https://dictionarv.cambridgc.org/us/dictionarv/english/manseape

         manscape


         to carry out manscaping(=male grooming that involves the removal of body hair,
         eyebrow shaping etc)

https://www.macmillandictionary.com/us/dictionary/american/manscape

       I am encouraged that your letter states: "Wahl's preference is to resolve this matter
amicably." To avoid the cost of my client obtaining a declaration that your client's
MANSCAPER mark is generic, I suggest an agreement that provides:

         1.     Our respective clients will not challenge each other's registered trademarks;
         2.     Our respective clients will not assert trademark infringement or unfair competition
                claims based upon the other's use of any form of"manscap"(including
                manscaped, manscaping, manscape and manscaper);
         3.     Our respective clients will bear their own costs and attorney fees;
         4.     In the event either of our respective clients has a dispute with the other, no
                litigation will be filed until attempting to resolve the dispute informally first.

         To avoid litigation by Manscaped, please provide me your client's response by no later
than Friday, April 12, 2019.


                                              Very truly yours,

                                                /s Darren J. Quinn

                                              Darren J. Quinn
 Case: 1:19-cv-04733 Document #: 1 Filed: 07/15/19 Page 48 of 48 PageID #:1




From: Darren Quinn <dq@dqlaw.com>
Date: April 6= 2019 at 2:47:10 PM CDT
To: DamelAlbers@btlaw.com
Subject:[EXTERNALjManscaped - Response to Wahl Letter
Reply-To: dq@dqlaw.com

Daniel:


Please see attached letter.


Best regards.

Darren Quinn
858-509-9401
